 
Exhibit 10.24
 
 
 
SAMARITAN PHARMACEUTICALS IRELAND INC. LIMITED
 
PATENT AND TRADEMARK LICENSE AGREEMENT
 
This Patent License Agreement, hereinafter referred to as the “Agreement”,
consists of the following Agreement, a Signature Page, Appendix A (List of
Patent(s) or Patent Application(s)and Trademark(s)), Appendix B (Fields of Use
and Territory), Appendix C (Royalties), Appendix D ((Benchmarks and
Performance), Appendix E (Commercial Development Plan), Appendix F (Example
Royalty Report), Appendix G (Royalty Payment Options), and Appendix H (Model Use
Sublicense).  The Parties to this Agreement are:
 
 
1)
Samaritan Pharmaceuticals Ireland Inc. Limited, having offices at the address
indicated on the Signature Page, hereinafter referred to as “Samaritan”; and

 
 
2)
Taconic Farms, Inc., having offices at the address indicated on the Signature
Page, hereinafter referred to as “Taconic.”

 
Samaritan and Taconic agree as follows:
 
1.
BACKGROUND

 
1.1
In the course of conducting biomedical research, Georgetown University and
Samaritan Pharmaceuticals Inc.’s investigators invented a Rat Model Simulating
Neurologic Disease, which has commercial applicability.

 
1.2
Samaritan Pharmaceuticals, Inc., having offices at 101 Convention Center Drive,
Suite 310, Las Vegas, Nevada 89109, owns intellectual property rights claimed in
any United States or foreign patent applications or patents and trademarks
corresponding to the assigned inventions.

 
1.3
Samaritan has the authority to enter into this Agreement for the licensing of
rights to this invention.

 
1.4
Samaritan desires to transfer this invention through a license to facilitate the
commercial development of this product.

 
1.5
Taconic desires to acquire commercialization rights to this invention in order
to make and distribute The Samaritan Alzheimer’s Rat Model for public use and
benefit.

 
2.
DEFINITIONS

 
2.1
“Active Compound” means such pharmaceutically active materials that arise from
or out of the Patent Rights.

 
2.2
“Affiliate” means any person or entity that directly or indirectly through one
or more intermediate controls, or is controlled by, or is under common control
with any other entity or person.  For this purpose “control” means the ownership
or control of 55% or more of the outstanding voting securities of a person or
entity, or in the case of a partnership, the power to appoint or elect 55% or
more of the members of the board or management or executive committee (or
similar governing body) of the partnership, or the power to otherwise direct or
cause the direction of the management and policies of such person or entity,
whether through the ownership of voting stock or similar rights or the holding
of offices in such person or entity, by contract or otherwise.

 
 
Page 1 of 21

--------------------------------------------------------------------------------

 
2.3
“Benchmarks” mean the performance milestones that are set forth in Appendix D.

 
2.4
“Customer” means a person or entity that uses or intends to use, but not to make
or distribute Licensed Product.

 
2.5
“Commercial Development Plan” means the written commercialization plan attached
as Appendix E.

 
2.6
“First Commercial Sale” means the initial transfer by or on behalf of Taconic of
Licensed Product or the initial practice of a Licensed Process by or on behalf
of Taconic in exchange for cash or some equivalent to which value can be
assigned for the purpose of determining Net Sales.

 
2.7
“Intellectual Property Rights” shall mean Licensed Patent Rights and Trademarks.

 
2.8
“Licensed Fields of Use” means the fields of use identified in Appendix B.

 
2.9
“Licensed Patent Rights” shall mean:

 
 
(a)
Patent applications (including provisional patent applications and PCT patent
applications) or patents listed in Appendix A, all divisions and continuations
of these applications, all patents issuing from these applications, divisions,
and continuations, and any reissues, reexaminations, and extensions of all these
patents;

 
 
(b)
to the extent that the following contain one or more claims directed to the
invention or inventions disclosed in the patents and patent applications listed
in 2.9(a):

 
 
(i)
continuations-in-part of 2.9(a);

 
 
(ii)
all divisions and continuations of these continuations-in-part;

 
 
(iii)
all patents issuing from these continuations-in-part, divisions, and
continuations;

 
 
(iv)
priority patent application(s) of 2.9(a); and

 
 
(v)
any reissues, reexaminations, and extensions of all these patents;

 
 
(c)
to the extent that the following contain one or more claims directed to the
invention or inventions disclosed in 2.9(a): all counterpart foreign and U.S.
patent applications and patents to 2.9(a) and 2.9(b), including those listed in
Appendix A; and

 
 
(d)
Licensed Patent Rights shall not include 2.9(b) or 2.9(c) to the extent that
they contain one or more claims directed to new matter which is not the subject
matter disclosed in 2.9(a).

 
2.10
“Licensed Processes” means processes, which in the course of being practiced,
would be within the scope of one or more claims of the Licensed Patent Rights
that have not expired or been held unpatentable, invalid or unenforceable by an
unappealed or unappealable judgment of a court of competent jurisdiction.

 
2.11
“Licensed Products” means tangible materials, which in the course of
manufacture, use, sale, or importation, would be within the scope of one or more
claims of the Licensed Patent Rights that have not expired or been held
unpatentable, invalid or unenforceable by an unappealed or unappealable judgment
of a court of competent jurisdiction.

 
 
Page 2 of 21

--------------------------------------------------------------------------------

 
2.12
“Licensed Territory” means the geographical area identified in Appendix B.

 
2.13
“Net Sales” means the total gross receipts for sales of Licensed Products or
practice of Licensed Processes by or on behalf of Taconic, and from leasing,
renting, or otherwise making Licensed Products available to others without sale
or other dispositions, whether invoiced or not, less returns and allowances,
packing costs, insurance costs, freight out, taxes or excise duties imposed on
the transaction (if separately invoiced), and wholesaler and cash discounts in
amounts customary in the trade to the extent actually granted.  No deductions
shall be made for commissions paid to individuals, whether they are with
independent sales agencies or regularly employed by Taconic, and on its payroll,
or for the cost of collections.  The cost of Taconic’s Long Evans Rats shall not
be included in the calculations of Net Sales (if separately invoiced or if
invoiced as a separate line item.)

 
2.14
“Practical Application” means to manufacture in the case of a composition or
product, to practice in the case of a process or method, or to operate in the
case of a machine or system; and in each case, under these conditions as to
establish that the invention is being utilized and that its benefits are to the
extent permitted by law or Government regulations available to the public on
reasonable terms.

 
2.15
“Third Parties” means all persons who are not parties to this agreement.

 
2.16
“Trademarks” means the trademarks identified in Appendix A.

 
3.
GRANT OF RIGHTS

 
3.1
Samaritan grants Taconic, subject to the terms and conditions of this Agreement,
an exclusive license under the Licensed Patent Rights in the Licensed Territory
to sell the Licensed Products in the Licensed Fields of Use only.

 
3.2
Samaritan grants Taconic, subject to the terms and conditions of this Agreement,
a nonexclusive license under the Licensed Patent Rights in the Licensed
Territory to make the Licensed Products and to make and use Licensed Processes
in the Licensed Fields of Use only.

 
3.3
Samaritan retains the right to grant licenses under the Licensed Patent Rights
in the Licensed Territory to make and to use, but not to sell the Licensed
Products and Licensed Processes in the Licensed Fields of Use.

 
3.4
Samaritan hereby authorizes Taconic to use the Trademarks of Samaritan in the
Licensed Territory on or in relation to Licensed Product for the purpose only of
exercising its rights and performing its obligations under this Agreement
provided that Taconic shall ensure that each reference to and use of any of the
Trademarks is in a manner from time to time approved by Samaritan and where
appropriate is accompanied by an acknowledgement, in a form approved by
Samaritan that the same is a registered Trademark of Samaritan.

 
3.5
This Agreement confers no license or rights by implication, estoppel, or
otherwise under any patent applications or patents of Samaritan other than the
Licensed Patent Rights regardless of whether these patents are dominant or
subordinate to the Licensed Patent Rights.  Samaritan covenants that it will not
assert against Taconic any patents of Samaritan that would be infringed by
Taconic’s exercise of the rights granted to it under this Agreement, including
without limitation, the use Licensed Process or the making and sale of the
Licensed Product.

 
 
Page 3 of 21

--------------------------------------------------------------------------------

 
4.
SUBLICENSING

 
4.1
Taconic has the right to sublicense to Affiliates provided that the terms and
conditions of any sublicense do not conflict with the terms and conditions of
this Agreement in any material respect.  With each sublicense, Samaritan must
first receive written notice, signed on behalf of both Taconic and the
Affiliate:  (1) stating that the Affiliate intends to exercise such rights, and
(2) agreeing that the Affiliate and Taconic shall be jointly and severally
liable for all obligations to Samaritan under the sublicense arising from the
activities of that Affiliate.  The activities of the Affiliate under the
sublicense shall then be deemed to be the activities of Taconic.  The rights of
an Affiliate under the sublicense shall terminate if Taconic’s rights under the
Agreement terminate.  An Affiliate may not sublicense, assign or otherwise
transfer any rights under the sublicense.

 
4.2
Taconic has the right to sublicense to Customer, the right to use the Licensed
Products in the Licensed Fields of Use as set forth in Appendix H.

 
5.
STATUTORY AND SAMARITAN REQUIREMENTS AND RESERVED GOVERNMENT RIGHTS

 
5.1
Taconic agrees to provide Samaritan with Long Evans Rats and shall charge the
amount of ____ off of Taconic’s list price for each rat.  Taconic agrees to
provide Samaritan with Licensed Product for Samaritan research use and shall
charge the amount of ___ off Taconic’s list price for the conduct of the
Licensed Process on each Licensed Product.  Samaritan shall not resell or
transfer any Long Evans Rats or any Licensed Product obtained from Taconic to
any entity that is not an Affiliate of Samaritan.

 
5.2
Taconic agrees that Licensed Product made, used or sold throughout the United
States shall be substantially manufactured in the United States, unless a
written waiver is obtained in advance from Samaritan.

 
6.
ROYALTIES AND REIMBURSEMENT

 
6.1
Taconic agrees to pay Samaritan a noncreditable, nonrefundable license issue
royalty as set forth in Appendix C.

 
6.2
Taconic agrees to pay Samaritan earned royalties on a country-by-country basis
in the amount set forth in Appendix C.  Notwithstanding the forgoing, in the
event that Samaritan has not been granted a patent in one or more countries on
or before December 31, 2014, then upon written request of Taconic,  Samaritan
agrees to renegotiate in good faith the royalties to be paid by Taconic.

 
6.3
A patent or patent application licensed under this Agreement shall cease to fall
within the Licensed Patent Rights for the purpose of computing earned royalty
payments in any given country on the earliest of the dates that:

 
 
(a)
the application has been abandoned and not continued;

 
 
(b)
the patent expires or irrevocably lapses; or

 
 
(c)
the claim has been held to be invalid or unenforceable by an unappealed or
unappealable decision of a court of competent jurisdiction or administrative
agency.

 
6.4
No multiple royalties shall be payable because any Licensed Product or Licensed
Processes are covered by more than one of the Licensed Patent Rights.

 
6.5
On sales of Licensed Product by Taconic made in other than an arms-length
transaction, the value of the Net Sales attributed under this Article 6 to this
transaction shall be that which would have been received in an arms-length
transaction, based on sales of like quantity and quality products on or about
the time of this transaction.

 
 
Page 4 of 21

--------------------------------------------------------------------------------

 
7.
TRADEMARK AND PATENT FILING, PROSECUTION, AND MAINTENANCE

 
7.1
Samaritan agrees to take responsibility for the preparation, filing,
prosecution, and maintenance of any and all patent applications or patents
included in the Licensed Patent Rights. Samaritan shall keep Taconic reasonably
informed of the status of any patent application and patent included in the
Licensed Patent Rights and shall promptly notify Taconic of the filing of any
additional patent applications and of the issuance of any patent within the
Licensed Patent Rights.

 
7.2
In order to maintain the integrity of Samaritan’s Patents and Trademarks,
Taconic shall not: 1) make any modification to the Licensed Product or it’s
Trademark; 2) alter, obscure, remove or tamper with any trademarks, markings,
numbers, labels, indication of the source of origin, or other means of
identification used on or in relation to the Licensed Product; 3) use the
Trademarks in any way which might prejudice their distinctiveness or validity or
the goodwill of Samaritan therein; 4) use in relation to the Licensed Product
any trademarks other than the Trademarks without obtaining the written consent
of Samaritan; or 5) use or make any application for registration in the Licensed
Territory of any trademarks or trade names so resembling any Trademark or trade
name of Samaritan as to be likely to cause confusion or deception.

 
7.3
With regard to expenses associated with the preparation, filing, prosecution,
and maintenance of all patent applications and patents included within the
Licensed Patent Rights and incurred by Samaritan prior to the effective date of
this Agreement, Taconic shall not owe any amount to Samaritan, either as an
additional royalty or as a license issue fee.

 
7.4
With regard to expenses associated with the preparation, filing, prosecution,
and maintenance of all patent applications and patents included within the
Licensed Patent Rights and incurred by Samaritan on or after the effective date
of this Agreement, Taconic shall not owe any amount to Samaritan.

 
8.
RECORD KEEPING

 
8.1
Taconic agrees to keep accurate and correct records of Licensed Products made,
used, sold, or imported and Licensed Processes practiced under this Agreement
appropriate to determine the amount of royalties due Samaritan.  These records
shall be retained for at least five (5) years following a given reporting period
and shall be, upon reasonable prior written request by Samaritan which request
shall be no more frequent than once each calendar year, available during normal
business hours for inspection by an independent accountant or other designated
independent auditor of Samaritan for the sole purpose of verifying reports and
royalty payments hereunder.  The independent accountant or auditor shall only
disclose to Samaritan information relating to the accuracy of reports and
royalty payments made under this Agreement.  If an inspection shows an
underreporting or underpayment in excess of _____ percent (____%) for any twelve
(12) month period, then Taconic shall reimburse Samaritan for the cost of the
inspection at the time Taconic pays the unreported royalties, including any
additional royalties.  All royalty payments required under this Paragraph shall
be due within sixty (60) days of the date Samaritan provides Taconic notice of
the payment due.

 
8.2
Taconic agrees to have an audit of sales and royalties conducted by an
independent auditor at least every year if annual sales of the Licensed Products
or Licensed Processes are over ________ dollars_____.  The audit shall address,
at a minimum, the amount of gross sales of Licensed Product or Licensed Process
by or on behalf of Taconic during the audit period, terms of the license as to
percentage or fixed royalty to be remitted to Samaritan, the amount of royalties
owed to Samaritan under this Agreement, and whether the royalties owed have been
paid to Samaritan and is reflected in the records of the Taconic.  The audit
shall also indicate Samaritan license number and the time period being
audited.  A report certified by the auditor shall be submitted promptly by the
auditor directly to Samaritan on completion.  Taconic shall pay for the entire
cost of the audit.

 
 
Page 5 of 21

--------------------------------------------------------------------------------

 
9.
REPORTS ON PROGRESS, BENCHMARKS, SALES, AND PAYMENTS

 
9.1
Prior to signing this Agreement, Taconic has provided Samaritan with the
Commercial Development Plan in Appendix E, under which Taconic intends to bring
the subject matter of the Licensed Patent Rights to the point of Practical
Application.  This Commercial Development Plan is hereby incorporated by
reference into this Agreement.  Based on this plan, performance Benchmarks are
determined as specified in Appendix D.

 
9.2
Taconic shall provide written annual reports on its product development progress
or efforts to commercialize under the Commercial Development Plan for each of
the Licensed Fields of Use within fifteen (15) days after December 31 of each
calendar year.  These progress reports shall include, but not be limited to:
production, marketing, importing, exporting and sales during the preceding
calendar year, as well as, plans for the present calendar year.  Samaritan also
encourages these reports to include information on any of Taconic’s public
service activities that relate to the Licensed Patent Rights.  If reported
progress differs from that projected in the Commercial Development Plan and
Benchmarks, Taconic shall explain the reasons for such differences.  In any
annual report, Taconic may propose amendments to the Commercial Development
Plan, acceptance of which by Samaritan may not be denied unreasonably.  Taconic
agrees to provide any additional information reasonably required by Samaritan to
evaluate Taconic’s performance under this Agreement.  Taconic may amend the
Benchmarks at any time upon written approval by Samaritan.  Samaritan shall not
unreasonably withhold approval of any request of Taconic to extend the time
periods of this schedule if the request is supported by a reasonable showing by
Taconic of diligence in its performance under the Commercial Development Plan
and toward bringing the Licensed Products to the point of Practical Application.

 
9.3
Taconic shall report to Samaritan the dates for achieving Benchmarks specified
in Appendix D and the First Commercial Sale in the Licensed Territory within
thirty (30) days of such occurrences.

 
9.4
Taconic shall submit within ten (10) days after each calendar quarter ending
March 31, June 30, September 30 and December 31 to Samaritan, for the purpose of
reporting financial numbers into Samaritan’s Securities and Exchange filings, an
internal report, setting forth for the preceding quarter period the amount of
the Licensed Products sold or Licensed Processes practiced by or on behalf of
Taconic in each country within the Licensed Territory, the Net Sales, and the
amount of royalty accordingly due.  Within sixty (60) days of each calendar
quarter ending, Taconic shall submit a royalty report, as described in the
example in Appendix F and a payment of earned royalties due.  If no earned
royalties are due to Samaritan for any reporting period, the written report
shall so state.  The royalty report shall be certified as correct by an
authorized officer of Taconic and shall include a detailed listing of all
deductions made under Paragraph 2.10 to determine Net Sales made under Article 6
to determine royalties due.

 
9.5
Royalties due under Article 6 shall be paid in U.S. dollars and payment options
are listed in Appendix G.  For conversion of foreign currency to U.S. dollars,
the conversion rate shall be the New York foreign exchange rate quoted in The
Wall Street Journal on the day that the payment is due, and any loss of
exchange, value, taxes, or other expenses incurred in the transfer or conversion
to U.S. dollars shall be paid entirely by Taconic.  The royalty report required
by Paragraph 9.4 shall be mailed to Samaritan at its address for Agreement
Notices indicated on the Signature Page.

 
9.6
Taconic shall be solely responsible for determining if any tax on royalty income
is owed outside the United States and shall pay this tax and be responsible for
all filings with appropriate agencies of foreign governments.

 
 
Page 6 of 21

--------------------------------------------------------------------------------

 
9.7
A penalty may be assessed by Samaritan on any payment that is more than thirty
(30) days overdue at the rate of ____ percent (___) per month on the amount
overdue.  This interest rate may be applied retroactively from the original due
date until the date of receipt by Samaritan of the overdue payment and the
penalty payment.  The payment of any penalty shall not prevent Samaritan from
exercising any other rights it may have as a consequence of the lateness of any
payment.

 
10.
PERFORMANCE

 
10.1
Taconic shall use its reasonable commercial efforts to bring the Licensed
Products and Licensed Processes to Practical Application.  “Reasonable
commercial efforts” for the purposes of this provision shall include adherence
to the Commercial Development Plan in Appendix E and performance of the
Benchmarks in Appendix D.

 
10.2
Upon the First Commercial Sale, until the expiration or termination of this
Agreement, Taconic shall use its reasonable commercial efforts to make Licensed
Products reasonably available to the United States public.

 
10.3
Taconic agrees, within 60 days, and as part of its marketing and product
promotion, to develop educational materials (e.g., brochures, website, etc.)
directed to researchers detailing the Licensed Product and uses of the Licensed
Products.

 
10.4
Taconic agrees to supply, to the Mailing Address for Agreement Notices indicated
on the Signature Page, with one copy of Taconic’s packaging, artwork, and
promotional material in electronic and hardcopy format for educational and
display purposes on Samaritan website and Samaritan’s other promotional
materials.

 
11.
INFRINGEMENT AND PATENT ENFORCEMENT

 
11.1
Samaritan and Taconic agree to notify each other promptly of each infringement
or possible infringement of the Intellectual Property Rights, as well as, any
facts which may affect the validity, scope, or enforceability of the
Intellectual Property Rights of which either Party becomes aware.

 
11.2
Samaritan has the first right to defend Intellectual Property Rights against any
infringers which Samaritan, in its sole discretion, decides is reasonable and
necessary for it to undertake.  Samaritan shall bring or defend or may settle
any such actions; provided, however, that Taconic shall be entitled in each
instance to participate through counsel of its own selection and its own
expense.  Samaritan shall have no right to join Taconic in any such
actions.  Subject to approval by Taconic’s counsel, Taconic shall execute legal
documents necessary for the prosecution of any infringement suit brought by
Samaritan.  Any and all costs and expenses including legal fees incurred by
Samaritan in connection with Samaritan bringing any action for infringement or
defending any counterclaim of invalidity or action of a third party for
declaratory judgment of non-infringement shall be paid by Samaritan.  In the
event that Samaritan receives any settlement or recovers any compensation from
any person or entity for infringement or alleged infringement of the
Intellectual Property Rights, after Samaritan recovers any and all costs and
expenses including legal fees incurred by Samaritan in connection therewith,
Samaritan shall be entitled to retain _____ percent (____) of aggregate amount
of any recovery or settlement.

 
11.3
If within ninety (90) days of such notice from Taconic, Samaritan fails to
reasonably act to defend such Intellectual Property Rights against any
infringers, Taconic shall have the right to defend the Intellectual Property
Rights against any infringers at Taconic’s own cost.  In the event that Taconic
receives any settlement or recovers any compensation from any person or entity
for infringement or alleged infringement of the Intellectual Property Rights,
Taconic shall be entitled to retain the amount of any such recovery or
settlement minus payment of royalties due to Samaritan.

 
 
Page 7 of 21

--------------------------------------------------------------------------------

 
11.4
In the event that a declaratory judgment action alleging invalidity of any of
the Intellectual Property Rights shall be brought against Samaritan, Samaritan
agrees to notify Taconic that an action alleging invalidity has been
brought.  Samaritan does not represent that it shall commence legal action to
defend against a declaratory action alleging invalidity.  Taconic shall take no
action to compel Samaritan either to initiate or to join in any declaratory
judgment action.  Should Samaritan be made a party to any suit by motion or any
other action of Taconic, Taconic shall reimburse Samaritan for any costs,
expenses, or fees, which Samaritan incurs as a result of the motion or other
action.  Upon Taconic's payment of all costs incurred by Samaritan as a result
of Taconic's joinder motion or other action, these actions by Taconic shall not
be considered a default in the performance of any material obligation under this
Agreement.

 
12.
WARRANTIES AND INDEMNIFICATION

 
12.1
Samaritan represents and warrants that (i) it has the full right, power and
authority to enter into this Agreement and to grant the licenses granted to
Taconic pursuant to this Agreement, (ii) that the Licensed Patent Rights have
been properly filed naming all true inventors, and (iii) as of the Effective
Date there are no pending or threatened lawsuits which include a claim that the
Licensed Product or Licensed Process infringe a third party’s intellectual
property rights.

 
12.2
Samaritan does not warrant the validity of the Licensed Patent Rights and makes
no representations whatsoever with regard to the scope of the Licensed Patent
Rights, or that the Licensed Patent Rights may be exploited without infringing
other patents or other intellectual property rights of third parties.

 
12.3
Samaritan makes no warranties, expressed or implied, of merchantability or
fitness for a particular purpose of any subject matter defined by the claims of
the Licensed Patent Rights or tangible materials related thereto.

 
12.4
Samaritan does not represent that it shall commence legal actions against third
parties infringing the Licensed Patent Rights.

 
12.5
Taconic shall indemnify and hold Samaritan, Samaritan Pharmaceuticals, Inc. and
Georgetown University, its employees, students, fellows, agents, and consultants
(the “Samaritan Indemnities”) harmless from and against all liability, demands,
damages, expenses, and losses of third parties, including but not limited to
death, personal injury, illness, or property damage, imposed upon the Samaritan
Indemnities arising out of or in connection with any third party claim
regarding:

 
 
(a)
the use by or on behalf of Taconic, its directors, employees, or third parties
of any Licensed Patent Rights; or

 
 
(b)
the design, manufacture, distribution, or use of any Licensed Products, Licensed
Processes or materials by Taconic, or other products or processes developed in
connection with or arising out of the Licensed Patent Rights.

 
 
(c)
Provided, however that Taconic’s indemnification obligations under (a) and (b)
shall not apply to any liability, damage, loss or expense to the extent that it
is directly attributable to the negligent activities, reckless misconduct or
intentional misconduct of the Samaritan Indemnities or to any claims that the
Licensed Product or Licensed Process infringe the intellectual property rights
of a third party.

 
12.6
Samaritan shall indemnify and hold harmless Taconic, its Affiliates, directors,
employees, agents and consultants against all liability, demands, damages,
expenses and losses arising out of any breach by Samaritan of the
representations and warranties set forth in Section 12.1 of this Agreement.

 
 
Page 8 of 21

--------------------------------------------------------------------------------

 
12.7
Taconic agrees to maintain a liability insurance program consistent with sound
business practice.

 
13.
TERM, TERMINATION, AND MODIFICATION OF RIGHTS

 
13.1
This Agreement is effective when signed by all parties, is subject to
termination in accordance with all other relevant provisions hereof, shall
continue in force for an initial period of _____ (____) years, and thereafter
the agreement will automatically extend for consequent periods of ____ (____)
years unless terminated by one of the parties with _____ (____) months written
notice of termination.

 
13.2
In the event that Taconic is in default in the performance of any material
obligations under this Agreement, and if the default has not been remedied
within thirty (30) days after the date of notice in writing of the default,
Samaritan may terminate this Agreement by written notice.

 
13.3
In the event that Taconic becomes insolvent, files a petition in bankruptcy, has
such a petition filed against it, determines to file a petition in bankruptcy,
or receives notice of a third party’s intention to file an involuntary petition
in bankruptcy, Taconic shall immediately notify Samaritan in
writing.  Furthermore, Samaritan shall have the right to terminate this
Agreement immediately upon Taconic’s receipt of written notice.

 
13.4
Taconic shall have a unilateral right to terminate this Agreement in any country
or territory by giving Samaritan ninety (90) days written notice to that effect,
provided Taconic has paid all royalties owed to Samaritan.

 
13.5
Within ninety (90) days of expiration or termination of this Agreement under
this Article 13, a final report shall be submitted by Taconic.  Any royalty
payments, including those incurred but not yet paid (such as the full minimum
annual royalty), and those related to patent expense, due to Samaritan shall
become immediately due and payable upon termination or expiration.  Unless
otherwise specifically provided for under this Agreement, upon termination or
expiration of this Agreement, Taconic shall return all Licensed Products or
other materials included within the Licensed Patent Rights to Samaritan or
provide Samaritan with written certification of the destruction thereof.

 
13.6
Samaritan shall have the right to terminate this agreement after 60 days notice
to Taconic after the second anniversary of the Effective Date in any year that
Taconic does not reach minimum annual revenues of USD ________.

 
14.
GENERAL PROVISIONS

 
14.1
Neither party may waive or release any of its rights or interests in this
Agreement except in writing.  The failure of Samaritan to assert a right
hereunder or to insist upon compliance with any term or condition of this
Agreement shall not constitute a waiver of that right by Samaritan or excuse a
similar subsequent failure to perform any of these terms or conditions by
Taconic.

 
14.2
This Agreement constitutes the entire agreement between the Parties relating to
the subject matter of the Licensed Patent Rights, Licensed Products and Licensed
Processes, and all prior negotiations, representations, agreements, and
understandings are merged into, extinguished by, and completely expressed by
this Agreement.

 
14.3
The provisions of this Agreement are severable, and in the event that any
provision of this Agreement shall be determined to be invalid or unenforceable
under any controlling body of law, this determination shall not in any way
affect the validity or enforceability of the remaining provisions of this
Agreement.

 
14.4
If either party desires a modification to this Agreement, the parties shall,
upon reasonable notice of the proposed modification by the party desiring the
change, confer in good faith to determine the desirability of the
modification.  No modification shall be effective until a written amendment is
signed by the signatories to this Agreement or their designees.

 
 
Page 9 of 21

--------------------------------------------------------------------------------

 
14.5
This agreement shall be governed by and be construed in accordance with the laws
of the Republic of Ireland.  The Courts within the City of Dublin shall have
exclusive jurisdiction over any dispute arising out from or in connection with
this Agreement.

 
14.6
The subject matter of this Agreement shall be governed by and construed in
accordance with the laws of the country of Ireland (without reference to its
choice of law principles), and to the exclusion of the law of any other forum,
without regard to the jurisdiction in which any action or special proceeding may
be instituted.  Each party hereto agrees to submit to the personal jurisdiction
and venue of the state and/or federal courts located in Dublin, Ireland for
resolution of all disputes arising out of, in connection with, or by reason of
the interpretation, construction, and enforcement of this agreement, and hereby
waives the claim or defense therein that such courts constitute an inconvenient
forum.  As a material inducement for this agreement, each party specifically
waives the right to trial by jury of any issues so triable.  If it becomes
necessary for any party to institute legal action to enforce the terms and
conditions of this Agreement, the prevailing party may be awarded reasonable
attorneys fees, expenses, and costs.

 
14.7
All Agreement notices required or permitted by this Agreement shall be given by
prepaid, first class, registered or certified mail or by an express/overnight
delivery service provided by a commercial carrier, properly addressed to the
other party at the address designated on the Signature Page, or to any other
address as may be designated in writing by such other party.  Agreement notices
shall be considered timely if such notices are received on or before the
established deadline date or sent on or before the deadline date as verifiable
by U.S. Postal Service postmark or dated receipt from a commercial
carrier.  Parties should request a legibly dated U.S. Postal Service postmark or
obtain a dated receipt from a commercial carrier or the U.S. Postal
Service.  Private metered postmarks shall not be acceptable as proof of timely
mailing.

 
14.8
This Agreement shall not be assigned by Taconic except:

 
 
(a)
with the prior written consent of Samaritan, this consent shall not to be
withheld unreasonably; or

 
 
(b)
as part of a sale or transfer of substantially the entire business of Taconic
relating to operations which concern this Agreement; and

 
 
(c)
Taconic shall notify Samaritan within ten (10) days of any assignment of this
Agreement by Taconic, and Taconic shall pay Samaritan, as an additional royalty,
three (3) percent of the fair market value of any consideration received for any
assignment of this Agreement within thirty (30) days of the assignment.

 
14.9
Taconic acknowledges that it is subject to and agrees to abide by local laws and
regulations.

 
14.10
Taconic agrees to mark the Licensed Products or their packaging sold in the
United States with all applicable U.S. patent numbers and similarly to indicate
“Patent Pending” status.  All Licensed Products manufactured in, shipped to, or
sold in other countries shall be marked in a manner to preserve Samaritan
Licensed Patent Rights in those countries.

 
14.11
TACONIC WILL NOT BE LIABLE TO SAMARITAN FOR SPECIAL, INCIDENTAL, CONSEQUENTIAL,
EXEMPLARY, PUNITIVE, MULTIPLE OR OTHER INDIRECT DAMAGES ARISING OUT OF THIS
AGREEMENT OR THE EXERCISE OF TACONIC’S RIGHTS HEREUNDER, OR FOR LOSS OF PROFITS,
LOSS OF DATA OR LOSS OF USE DAMAGES ARISING FROM OR RELATING TO ANY BREACH OF
THIS AGREEMENT WHETHER BASED UPON WARRANTY, CONTRACT, TORT, STRICT LIABILITY OR
OTHERWISE, REGARDLESS OF ANY NOTICE OF SUCH DAMAGES.

 
 
Page 10 of 21

--------------------------------------------------------------------------------

 
14.12
By entering into this Agreement, Samaritan does not directly or indirectly
endorse any product or service provided, or to be provided, by Taconic whether
directly or indirectly related to this Agreement.  Taconic shall not state or
imply that this Agreement is an endorsement by Georgetown University, Samaritan
Pharmaceuticals, Inc., or Samaritan.  Additionally, except for the use of the
Trademarks, Taconic shall not use the names of Samaritan, Samaritan
Pharmaceuticals, Inc. or Georgetown University or their employees in any
advertising, promotional, or sales literature without the prior written approval
of Samaritan.  Samaritan shall not use the names of Taconic or its Affiliates or
their employees in any advertising, promotional, or sales literature without the
prior written approval of Taconic.

 
14.13
The Parties agree to attempt to settle amicably any controversy or claim arising
under this Agreement or a breach of this Agreement, except for appeals of
modifications or termination decisions provided for in Article 13.  Taconic
agrees first to appeal any unsettled claims or controversies to the designated
Samaritan official, or designee, whose decision shall be considered the final
agency decision.  Thereafter, Taconic may exercise any administrative or
judicial remedies that may be available within.

 
14.14
Nothing relating to the grant of a license, nor the grant itself, shall be
construed to confer upon any person any immunity from or defenses under the
antitrust laws or from a charge of patent misuse, and the acquisition and use of
rights pursuant to 37 CFR Part 404 shall not be immunized from the operation of
state or Federal law by reason of the source of the grant.

 
14.15
The provisions of this Agreement shall survive the Agreement’s termination for
so long as may be necessary to give efficacy thereto.

 
14.16
The terms and conditions of this Agreement shall, at Samaritan’s sole option, be
considered by Samaritan to be withdrawn from Taconic’s consideration and the
terms and conditions of this Agreement, and the Agreement itself to be null and
void, unless this Agreement is executed by the Taconic and a fully executed
original is received by Samaritan within sixty (60) days from the date of
Samaritan signature found at the Signature Page.

 
15.
FURTHER RESEARCH

 
15.1
TRINITY COLLEGE DUBLIN.  Either party may propose that Taconic fund additional
research at Trinity College Dublin related to Licensed Product or to Licensed
Know-How, entitled “Induction of an Alzheimer’s-Like Phenotype in Rats” and
under the general direction of Dr. Marina Lynch, as principal investigator,
under terms to be mutually agreed.  Neither party shall have any obligation to
enter into such an agreement if mutually acceptable terms cannot be found. While
the terms of any such agreement would be negotiated by the parties, it is the
parties’ expectation that the agreement would be generally along the lines of
Trinity College Dublin’s standard sponsored research agreement template, a copy
of which has been provided to Taconic. In particular, rights under any patents
or patent applications resulting from such research would be owned by Samaritan
and governed by the terms of the research agreement, and would not necessarily
be governed by the provisions of the present Agreement. It is the parties’
expectation that such a research agreement may provide, however, that any
unpatented Know-How resulting from the research would be governed by the
provisions of the present Agreement concerning Licensed Know-How. Before
Samaritan may seek funding from a private, non-governmental entity other than
Taconic to conduct research related to Licensed Products or Licensed Know-How,
research for which Dr. Lynch would be principal investigator or co-principal
investigator, Samaritan shall first present a formal or informal proposal to
Taconic, inquiring whether Taconic might have an interest in funding the
research. If Taconic expresses an interest within thirty days, then for an
additional thirty days Taconic and Samaritan shall discuss whether mutually
agreeable terms can be found for an agreement under which Taconic would support
the research, as otherwise discussed above. Neither party shall have any
obligation to enter into such an agreement if mutually acceptable terms cannot
be found. Following the initial thirty-day period, or following the additional
thirty-day period if applicable, Samaritan shall be free to discuss the proposed
sponsored research project with other private sponsors, and to enter into an
agreement concerning the sponsored research project with another private
sponsor, upon such terms as Samaritan and the other party may find mutually
agreeable, terms that may or may not be the same as those that had been
discussed by Samaritan and Taconic. Taconic’s right of first review, as provided
above, does not apply where funding is sought from a state or federal agency,
only where funding is sought from a private, non-governmental entity. Except as
expressly provided in this Paragraph, nothing in this Agreement shall be
construed to limit the freedom of Samaritan from engaging in research in the
same field that is covered by this Agreement.

 
 
Page 11 of 21

--------------------------------------------------------------------------------

 
15.2
_______ COOPERATIVE RESEARCH AND DEVELOPMENT AGREEMENT “_______”.  Either party
may propose that Taconic fund additional research through an ________ related to
Licensed Product or to Licensed Know-How, under the general direction of
_________, as principal investigator under terms to be mutually agreed.  Neither
party shall have any obligation to enter into such an agreement if mutually
acceptable terms cannot be found. While the terms of any such agreement would be
negotiated by the parties, it is the parties’ expectation that the agreement
would be generally along the lines of the ______’s standard sponsored research
agreement template, a copy of which has been provided to Taconic. In particular,
rights under any patents or patent applications resulting from such research
would be owned by Samaritan and governed by the terms of the research agreement,
and would not necessarily be governed by the provisions of the present
Agreement. It is the parties’ expectation that such a research agreement may
provide, however, that any unpatented Know-How resulting from the research would
be governed by the provisions of the present Agreement concerning Licensed
Know-How. Before Samaritan may seek funding from a governmental entity to
conduct research related to Licensed Products or Licensed Know-How, research for
which _____________ would be principal investigator or co-principal
investigator, Samaritan shall first present a formal or informal proposal to
Taconic, inquiring whether Taconic might have an interest in funding the
research. If Taconic expresses an interest within thirty days, then for an
additional thirty days Taconic and Samaritan shall discuss whether mutually
agreeable terms can be found for an agreement under which Taconic would support
the research, as otherwise discussed above. Neither party shall have any
obligation to enter into such an agreement if mutually acceptable terms cannot
be found. Following the initial thirty-day period, or following the additional
thirty-day period if applicable, Samaritan shall be free to discuss the proposed
sponsored research project with other private sponsors, and to enter into an
agreement concerning the sponsored research project with another private
sponsor, upon such terms as Samaritan and the other party may find mutually
agreeable, terms that may or may not be the same as those that had been
discussed by Samaritan and Taconic.  Except as expressly provided in this
Paragraph, nothing in this Agreement shall be construed to limit the freedom of
Samaritan from engaging in research in the same field that is covered by this
Agreement.

 



--------------------------------------------------------------------------------


 
SIGNATURES BEGIN ON NEXT PAGE
 
 
 
 
 
Page 12 of 21

--------------------------------------------------------------------------------

 
SAMARITAN PATENT LICENSE AGREEMENT
 
SIGNATURE PAGE
 
For Samaritan Pharmaceuticals Ireland Inc. Limited:


 


___________________________________________
___________________ 
Dr. Janet Greeson 
Date

Chief Executive Officer

Mailing Address for Agreement notices:
 
Samaritan Pharmaceuticals Ireland Inc. Limited
C/O Samaritan Pharmaceuticals, Inc.
101 Convention Center Drive, Suite 310
Las Vegas, Nevada 89109
 
For Taconic Farms, Inc.:




___________________________________________
___________________ 
Printed Name 
Date

Title


Official and Mailing Address for Agreement notices:
Taconic Farms, Inc.
1 Hudson City Centre
Hudson, NY 12534
 
 

 
 
Page 13 of 21

--------------------------------------------------------------------------------

 
APPENDIX A – PATENT(S) OR PATENT APPLICATION(S) AND TRADEMARK(S)
 
Trademark (s)
 
 
a)
Samaritan Alzheimer’s Rat Model

 
 
b)
Samaritan FAB Rat Model

 
Patent(s) or Patent Application(s):


 
Title
Country
Application Serial Number
Patent Grant Number
Priority Date
Filing Date
Animal Model Simulating Neurologic Disease
Australia 
2004220522  
Pending
March 12, 2003 
March 11, 2004 
Animal Model Simulating Neurologic Disease
Canada 
2,518,407  
Pending
March 12, 2003 
March 11, 2004 
Animal Model Simulating Neurologic Disease
China 
200480006554.7  
Pending
March 12, 2003 
March 11, 2004 
Animal Model Simulating Neurologic Disease
European Patent Office 
04719774.4  
Pending
March 12, 2003 
March 11, 2004 
Animal Model Simulating Neurologic Disease
Japan 
2006507086  
Pending
March 12, 2003 
March 11, 2004 
Animal Model Simulating Neurologic Disease
United States of America 
10/798,081  
Pending
March 12, 2003
March 11, 2004
Animal Model Simulating Neurologic Disease
PCT 
PCT/US2004/007457
N/A
March 12, 2003 
March 11, 2004 



 
 
 
Page 14 of 21

--------------------------------------------------------------------------------

 
APPENDIX B – LICENSED FIELDS OF USE AND TERRITORY
 
I. 
Licensed Fields of Use:

 
(a) 
Long Evans Rats with the Active Compound in the indication of Alzheimer’s

 
II. 
Licensed Territory:

 
(a) 
United  States

 
(b) 
Canada

 
(c) 
Europe

 
(d) 
Australia

 
(e) 
China

 
(f) 
Japan

 
 
 
Page 15 of 21

--------------------------------------------------------------------------------

 
APPENDIX C – ROYALTIES
 


 
 
 
Page 16 of 21

--------------------------------------------------------------------------------

 
APPENDIX D – BENCHMARKS AND PERFORMANCE
 
 
 

 
 
Page 17 of 21

--------------------------------------------------------------------------------

 
 
APPENDIX  E – COMMERCIAL DEVELOPMENT PLAN
 
 
 
 
 
 
Page 18 of 21

--------------------------------------------------------------------------------

 
APPENDIX F – EXAMPLE ROYALTY REPORT
 
 
 
 
 
 
Page 19 of 21

--------------------------------------------------------------------------------

 


APPENDIX G – ROYALTY PAYMENTS
 










 

 
 
Page 20 of 21

--------------------------------------------------------------------------------

 


APPENDIX H – MODEL USE AGREEMENT FOR CUSTOMERS
 
The following statement will be prominently noted in Taconic’s webpage for the
Samaritan Alzheimer’s Rat Model and any printed marketing material such as sales
catalogs.  Additionally a copy will be sent with any order confirmation for the
Samaritan Alzheimer’s Rat Model .


The Samaritan Alzheimer’s Rat Model (Taconic model # ) is produced and
distributed under rights to patents and intellectual property licensed from
Samaritan Pharmaceuticals Ireland Limited.  Purchasers agree and acknowledge the
following terms of use:


 
·
Title to the Rat Model and biological materials derived from them remains with
TACONIC FARMS, INC.

 
·
The Rat Model will be used only for research purposes at Purchasers’ location.

 
·
The Rat Model will not be produced or manufactured for internal use or general
sale.

 
·
The Rat Model and biological materials derived from them will not be distributed
to third parties or used for commercial purposes.

 
·
Any publication, presentation, or public release of the results of the research
using the Rat Models will duly acknowledge Taconic Farms, Inc. and Samaritan
Pharmaceuticals, Inc. as the source of the Rat Model, referencing the Rat Model
with the Taconic nomenclature and reference number and Recipient shall maintain
the name designation, “The Samaritan Alzheimer’s Rat Model,” in all
publications, presentations, or public release of the library name, and any
clone derived therefrom.




 
 
Page 21 of 21